Cite as 2016 Ark. 308


                  SUPREME COURT OF ARKANSAS
                                      No.   CR-16-704

 STATE OF ARKANSAS                             Opinion Delivered   September 15, 2016
                               APPELLANT
 V.                                            MOTION TO WITHDRAW AS
                                               ATTORNEY ON DIRECT APPEAL
 JAMES GRIFFIN, JR.
                                 APPELLEE

                                               MOTION GRANTED.


                                       PER CURIAM

           The State has filed an interlocutory appeal from a granting of a motion to

 suppress. The appellee, James Griffin, Jr. is indigent and is represented by Matthew Lee

 Dearmore a full-time public defender who now asks to be relieved as counsel on the

 ground that he is ineligible for compensation for services as appellate counsel.

          Arkansas Code Annotated § 19-4-1604(b)(2)(B) (Repl. 2007) provides that

persons employed as full-time public defenders who are not provided with a state-funded

secretary are eligible to seek compensation for appellate work. Counsel affirms that he is

a full-time public defender with a full-time, state-funded secretary.          Under these

circumstances, he is not entitled to payment for services in this appeal, and his request to

be relieved is well-founded.     See Craigg v. State, 2012 Ark. 95 (per curiam).        We

therefore grant Dearmore’s motion to be relieved. We appoint attorney Robert E. Hodge

III to represent the appellee. Our clerk is directed to set a new briefing schedule for the

appeal.

          Motion granted.